Order, as resettled, denying motion to dismiss the complaint upon the ground of lack of jurisdiction, and to vacate order of sequestration and appointment *802of receiver, affirmed, with ten dollars costs and disbursements. No opinion. Defendant may answer within ten days from service of a copy of the order herein. Appeal from order dated January 22,1932, dismissed, without costs, as unnecessary in view of the entire question involved being presented by the appeal from the resettled order. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.